Mr. Justice de Jesús
delivered the opinion of the court.
 The primary question involved herein was disposed of today against appellant in the case of Arturo E. Quintero v. Registrar of Property of Bayamón, to wit: Where two properties are exchanged after being consolidated by the transferor in the same deed embodying the exchange, does the recordation of the exchange lie without having previously recorded the consolidation of the properties'? We have nothing to add to what we said in that case regarding a deed of sale.
 We merely have to decide whether, since the Land Authority of Puerto Rico is the transferee, it is bound to pay *727registration fees for the consolidation. The transferor has no personal interest in joining the properties which he conveys in the same act. Since the consolidation is made with the consent of the transferee, who if he had any objections to it would not have accepted the exchange, the act of the transferor in joining the properties is tantamount to, and may be considered as, the act of the transferee. Surís v. Registrar, 55 P.R.R. 324.
That principle having been established, application should be made of ■§ 1 of Act No. 30 of April 29, 1943, which reads as follows:
“The Land Authority of Puerto Rieo and its Executive Director are hereby exempted from the payment of all kinds of fees prescribed by laws in torce for the prosecution of judicial proceedings, issuance of certificates by all organizations of the insular government, and for the execution of public documents and the registration thereof in any public registry of Puerto Rico.”
For the reasons- stated the decision appealed from must be reversed and the recordation of the consolidation and sale of the property which the Land Authority of Puerto Rico acquired by deed No. 6 of July 1st, 1946, before Notary Alberto Picó Santiago, is hereby ordered free of registration fees.
Mr. Justice Snyder did not participate herein.